NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    ADAM MENA ANGULO, Appellant.

                             No. 1 CA-CR 16-0203
                               FILED 9-21-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-005354-001
                 The Honorable Pamela S. Gates, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                          STATE v. ANGULO
                          Decision of the Court



                     MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Donn Kessler 1 joined.


H O W E, Judge:

¶1           This appeal is filed in accordance with Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for
Adam Mena Angulo has advised this Court that counsel found no
arguable questions of law and asks us to search the record for
fundamental error. Angulo was convicted of one count of second-degree
murder, a class one dangerous felony with one prior felony conviction.
Angulo was given an opportunity to file a supplemental brief in propria
persona; he has not done so. After reviewing the record, we affirm
Angulo’s conviction and sentence.

                FACTS AND PROCEDURAL HISTORY

¶2             We view the facts in the light most favorable to sustaining
the judgment and resolve all reasonable inferences against Angulo. See
State v. Fontes, 195 Ariz. 229, 230 ¶ 2 (App. 1998).

¶3            Late one evening in August 2004, Angulo was at a Phoenix
bar with some friends. At some point, a woman entered the bar and told
Angulo that someone had hit his car. Angulo and his friends immediately
ran out of the bar and toward the parking lot. Angulo then started chasing
someone and shot the person multiple times in the back and leg, killing
him. Nearby, Angulo’s friends were beating another man up, punching
and kicking him until he bled. Angulo then walked away and hung
around the parking lot with his friends. He placed the gun inside his
parked convertible, then eventually got in another car and drove away. A
bouncer from the bar then called police. Phoenix Police officers arrived
soon after and interviewed two eyewitnesses and the bar bouncer. One of
the eyewitnesses led officers to the convertible, where the officers found


1      The Honorable Donn Kessler, Retired Judge of the Court of
Appeals, Division One, has been authorized to sit in this matter pursuant
to Article VI, Section 3 of the Arizona Constitution.



                                    2
                           STATE v. ANGULO
                           Decision of the Court

Angulo’s gun. At the time, no one identified Angulo as the person who
fired the shots. The case was then designated a “cold case” by the Phoenix
Police Department.

¶4            Eight years later, the Phoenix Police Department assigned a
detective to look into the eight-year-old unsolved murder. As part of his
investigation into the case, the detective listened to the interviews from
the 2004 incident and reached out to the witnesses. When he spoke to the
bouncer, the bouncer admitted that he saw Angulo fire the shots and that
he knew Angulo as a regular at the bar, but that he did not say so eight
years earlier for fear of retaliation. The detective also contacted the eye
witness who had led the officers to Angulo’s convertible to find the gun.
The detective showed the witness a photo lineup consisting of photos of
people identified as “target suspects” in the case. The witness identified
Angulo’s photo as the person she saw shoot the victim.

¶5            The State subsequently charged Angulo, who was then
serving a 10.5-year prison sentence for an unrelated conviction, with one
count of second-degree murder. The State alleged that Angulo had six
historical prior convictions, but later withdrew three of them for
sentencing enhancement purposes and to limit the jury to eight people.
The State also alleged six aggravating factors, including that the offense
was especially cruel and involved the presence of an accomplice. Finally,
the State alleged that the charged offense was an aggravated or violent
felony.

¶6            After Angulo’s arraignment, his public defender moved to
withdraw herself and the entire office from representation because of a
conflict with an essential witness in Angulo’s case. The trial court granted
the motion and appointed another attorney to represent Angulo. Angulo
also received associated counsel pursuant to Knapp v. Hardy, 111 Ariz. 107
(1974).

¶7             At the beginning of his jury trial, Angulo objected on
relevance grounds to the admission of two pieces of evidence relating to
an alleged beating victim from the incident—who was not a named victim
in the case. The court overruled the objection subject to the State’s laying
proper foundation for the jury. During trial, eyewitnesses who had led
police officers to the convertible and later identified Angulo in the photo
lineup testified and identified Angulo in court. Regarding her 2012 photo
identification, however, the witness called the photo a “mugshot,”
prompting Angulo to move for mistrial, arguing that the description
prejudiced him because it suggested that Angulo had had previous


                                     3
                            STATE v. ANGULO
                            Decision of the Court

criminal incidents. The court denied the motion, but allowed the parties
the opportunity to stipulate to a statement regarding photo lineups
usually containing Motor Vehicle Division photos. The trial court also told
Angulo that it would defer to his choice to give a curative instruction to
the jury or to not call the jury’s attention to it. Angulo chose “to leave it.”

¶8             After the State rested its case-in-chief, Angulo moved for a
judgment of acquittal, but the trial court denied the motion, finding that
substantial evidence existed to support a conviction. The court then read
the jury its final instructions and dismissed it to deliberate. The following
day, the jury convicted Angulo of second-degree murder and after the
trial’s aggravation phase, found that the State had proved three
aggravating factors: the offense involved the use of a weapon, the offense
involved an accomplice, and the offense caused serious emotional or
financial harm to the victim’s family.

¶9            The trial court conducted the sentencing hearing in
compliance with Angulo’s constitutional rights and Arizona Rule of
Criminal Procedure 26. At the hearing, he admitted his 2008 prior felony
conviction. Upon considering the aggravating and mitigating factors, the
trial court found that the aggravating factors outweighed any mitigating
factors to justify a greater-than-presumptive sentence, but nevertheless
sentenced Angulo to a presumptive term of 20 years’ imprisonment to be
served consecutively to a sentence that Angulo was presently serving.
Angulo timely appealed.

                               DISCUSSION

¶10           We review Angulo’s conviction and sentence for
fundamental error. See State v. Flores, 227 Ariz. 509, 512 ¶ 12 (App. 2011).
Counsel for Angulo has advised this Court that after a diligent search of
the entire record, counsel has found no arguable question of law. We have
read and considered counsel’s brief and fully reviewed the record for
reversible error, see Leon, 104 Ariz. at 300, and find none. All of the
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure. So far as the record reveals, counsel represented
Angulo at all stages of the proceedings, and the sentences imposed were
within the statutory guidelines. We decline to order briefing and affirm
Angulo’s conviction and sentence.

¶11         Upon the filing of this decision, defense counsel shall inform
Angulo of the status of the appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue



                                      4
                            STATE v. ANGULO
                            Decision of the Court

appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Angulo shall
have 30 days from the date of this decision to proceed, if he desires, with a
pro per motion for reconsideration or petition for review.

                               CONCLUSION

¶12          For the foregoing reasons, we affirm.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                         5